Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with the RCE and Amendment filed on May 16, 2022, claims 1, 18, 20, and 24 were amended.  
Claims 1-16, 18, 20, and 23-24 are currently pending, of which claims 1, 18, and 20 are independent claims. 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Sok Hong on June 8, 2022.
Independent claims 1, 18, and 20 been amended as follows: 
IN THE CLAIMS
1.	(Currently Amended)	An air conditioner comprising: 
at least one of an infrared detector or a thermal camera[[,]] to acquire a thermal image at a direction 
(i) wherein the infrared detector is configured to detect a temperature within an air-conditioned space to acquire, as the thermal image, a first thermal image including pixels indicating a temperature distribution inside the air-conditioned space, wherein each of the pixels is associated with the infrared detector, or 
(ii) wherein the thermal camera is configured to capture the air-conditioned space to acquire, as the thermal image, a second thermal image indicating the temperature distribution inside the air-conditioned space; 
a processor that estimates a human body thermal emission of a person in the air-conditioned space based on at least (i) the thermal image including the person in the air-conditioned space and (ii) [[the]] a wind speed of the wind emitted from the air conditioner with respect to a location of the person in the air-conditioned space; estimates a thermal sensation of the person in the air-conditioned space based on the estimated human body thermal emission of the person in the air-conditioned space; and 
a controller that conducts air conditioning control of the air-conditioned space controlling at least one of a compressor, a fan and a louver of the air conditioner to control at least one of a wind temperature, the wind speed and the wind direction to produce hot or cold air emitted from the air conditioner based on the thermal sensation of the person in the air-conditioned space.

18.	(Currently Amended)	A thermal sensation estimation method of an air conditioner, comprising: 
acquiring, as a thermal image at a direction 
(i) a first thermal image including pixels indicating a temperature distribution inside an air-conditioned space with an infrared detector that detects a temperature within the air-conditioned space, wherein each of the pixels is associated with the infrared detector, or (ii) a second thermal image indicating the temperature distribution inside the air-conditioned space with a thermal camera that captures the air-conditioned space; 
performing thermal emission estimation, by a processor included in the air conditioner, for estimating a human body thermal emission of a person in the air-conditioned space based on at least (i) the acquired thermal image including the person in the air-conditioned space and (ii) [[the]] a wind speed of the wind emitted from the air conditioner with respect to a location of the person in the air-conditioned space; 
performing thermal sensation estimation, by the processor included in the air conditioner, for estimating a thermal sensation of the person in the air-conditioned space based on the estimated human body thermal emission of the person in the air-conditioned space; and 
controlling, by a controller included in the air conditioner, air conditioning of the air-conditioned space by controlling at least one of a compressor, a fan and a louver of the air conditioner to control at least one of a wind temperature, the wind speed and the wind direction to produce hot or cold air emitted from the air conditioner based on the thermal sensation of the person in the air-conditioned space.

20.	(Currently Amended)	A sensor system installed on board an air conditioner that conducts air conditioning control of an air-conditioned space based on a thermal sensation of a person in the air-conditioned space, the sensor system comprising: 
at least one of an infrared detector or a thermal camera[[,]] to acquire a thermal image at a direction 
a processor that estimates a human body thermal emission of the person in the air-conditioned space based on at least (i) the thermal image including the person in the air-conditioned space and (ii) [[the]] a wind speed of the wind emitted from the air conditioner with respect to a location of the person in the air-conditioned space; that estimates a thermal sensation of the person in the air-conditioned space based on the estimated human body thermal emission of the person in the air-conditioned space; and 
a controller that conducts air conditioning control of the air-conditioned space by controlling at least one of a compressor, a fan and a louver of the air conditioner to control at least one of a wind temperature, the wind speed and the wind direction to produce hot or cold air emitted from the air conditioner based on the thermal sensation of the person in the air-conditioned space.

Response to Arguments
The substantive amendments made to the claims and Applicant’s arguments presented over the prior art rejections have been fully considered and are persuasive.  As noted below, the case is in condition for allowance.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Park, US Patent Publication Number 2014/0369805 A1 (“Park”), describes air conditioner for determining whether a human body exists in a sensing region using a plurality of heat sensors, as human body-detecting sensors, installed in the air conditioner and arranged at regular intervals. See Abstract.  A blow fan 127 changes the strength of wind. See Paragraph [0073] When the human body 114 is positioned close to the human body-detecting sensors 103, the blow fan 127 may reduce Revolution Per Minute (RPM) to lower the speed of wind to be discharged through the air outlet 107. Also, when the human body 114 is far away from the human body-detecting sensors 103, the blow fan 127 may increase RPM to increase the speed of wind to be discharged through the air outlet 107.  Park also describes in Paragraph [0121] that when human body-detecting sensors 203 have detected a human body, the controller 221 calculates angles formed between the human body and the human body-detecting sensors 203, and calculates a distance from the human body-detecting sensors 203 to the human body 114 based on the calculated angles. The distance from the human body-detecting sensors 103 to the human body may be calculated using the trigonometrical function based on the stereo method. See Paragraph [0131] Then, the direction and speed of wind to be discharged from the air conditioner 100 are set according to the distance from the human body-detecting sensors 103 to the human body (335). See Paragraph [0131]
However, the description of Park would not be combinable with the cited art of record, as it is not teaching acquiring a thermal image at a direction of wind emitted from the air conditioner, and a processor that estimates a human body thermal emission of a person in the air-conditioned space based on at least (i) the thermal image including the person in the air-conditioned space and (ii) a wind speed of the wind emitted from the air conditioner with respect to a location of the person in the air-conditioned space.  Therefore, the description of Park would not enable a person of ordinary skill in the art to implement an air conditioner, a thermal sensation estimation method, and a sensor system that estimates a human body thermal emission of a person based on the thermal image and the wind speed as recited in independent claims 1, 18, and 20.  
Gluszek et al., US Patent No. 5,449,275 (“Gluszek”) is directed to a fan speed controller and a method which allows to maintain a constant level of thermal sensation felt by a human body when air temperature, relative humidity, thermal radiation and distance between the fan and the human body are changing. Desired thermal comfort index can be preset and fan speed is varied in response to air temperature, relative humidity, thermal radiation and distance between the fan and the human body to provide a constant level of thermal sensation. See Abstract  Gluszek described in Column 2, lines 41-45, that the human body may gain heat from external thermal radiation, e.g. from the sun, sensing the level of this radiation is important so that required air speed could be delivered.  In Column 6, lines 57-62, Gluszek explains that required air speed (Vra) for achieving adjusted effective air temperature can be found based on the values of signals received from: an air temperature sensor, relative humidity sensor, thermal radiation sensor and effective temperature adjustment. The effective air temperature can be maintained by varying the value of any combination of the following square waveform parameters: high speed, low speed, high speed duration time and low speed duration time. Column 8, lines 65-68.  
However, the description of Gluszek would not be combinable with the cited art of record, as it is not teaching acquiring a thermal image at a direction of wind emitted from the air conditioner, and a processor that estimates a human body thermal emission of a person in the air-conditioned space based on at least (i) the thermal image including the person in the air-conditioned space and (ii) the wind speed of the wind emitted from the air conditioner with respect to a location of the person in the air-conditioned space.  Therefore, the description of Gluszek would not enable a person of ordinary skill in the art to implement an air conditioner, a thermal sensation estimation method, and a sensor system that estimates a human body thermal emission of a person based on the thermal image and the wind speed as recited in independent claims 1, 18, and 20.  
US Patent Publication No. 2016/0320081 A1 to Nikovski describes personalizing a heating ventilation and air conditioning (HVAC) system for an occupant in an environment, by first obtaining biometric data of the occupant and measuring continuously environmental data in the environment as current conditions. An estimate of a comfort index of the occupant is adapted continuously based on the current conditions. Then, the HVAC system is controlled based on the estimate of the comfort index to personalize the HVAC system.
US Patent Publication No. 2005/0284158 A1 to Lee et al. (“Lee”) is directed to Predicted Mean Vote (PMV) as an index for predicting the human heat sense theoretically obtained by measuring six factors of the human heat sense of a human being, and an environment, i.e., an air temperature, a humidity, an air flow speed, a mean radiation temperature, an amount of clothes people put on, and an amount of activity, and substituting measured values for a comfort equation based on a thermal equilibrium of a human body.  However, the description of Lee would not be combinable with the cited art of record, as it is not teaching acquiring a thermal image at a direction of wind emitted from the air conditioner, and a processor that estimates a human body thermal emission of a person in the air-conditioned space based on at least (i) the thermal image including the person in the air-conditioned space and (ii) the wind speed of the wind emitted from the air conditioner with respect to a location of the person in the air-conditioned space.  Lee does not estimate a human body thermal emission, but instead regulates an air conditioning system based on a human comfort index or PMV. Therefore, the description of Lee would not enable a person of ordinary skill in the art to implement an air conditioner, a thermal sensation estimation method, and a sensor system that estimates a human body thermal emission of a person based on the thermal image and the wind speed as recited in independent claims 1, 18, and 20.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of an air conditioner comprising: air conditioner comprising: at least one of an infrared detector or a thermal camera to “acquire a thermal image at a direction of wind emitted from the air conditioner”, (i) wherein the infrared detector is configured to detect a temperature within an air-conditioned space to acquire, as the thermal image, a first thermal image including pixels indicating a temperature distribution inside the air-conditioned space, wherein each of the pixels is associated with the infrared detector, or (ii) wherein the thermal camera is configured to capture the air-conditioned space to acquire, as the thermal image, a second thermal image indicating the temperature distribution inside the air-conditioned space; “a processor that estimates a human body thermal emission of a person in the air-conditioned space based on at least (i) the thermal image including the person in the air-conditioned space and (ii) a wind speed of the wind emitted from the air conditioner with respect to a location of the person in the air-conditioned space”; estimates a thermal sensation of the person in the air-conditioned space based on the estimated human body thermal emission of the person in the air-conditioned space; and a controller that conducts air conditioning control of the air-conditioned space controlling at least one of a compressor, a fan and a louver of the air conditioner to control at least one of a wind temperature, the wind speed and the wind direction to produce hot or cold air emitted from the air conditioner based on the thermal sensation of the person in the air-conditioned space.

Claim 18
The reasons for allowance of Claim 18 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a thermal sensation estimation method of an air conditioner, comprising: “acquiring, as a thermal image at a direction of wind emitted from the air conditioner”, (i) a first thermal image including pixels indicating a temperature distribution inside an air-conditioned space with an infrared detector that detects a temperature within the air-conditioned space, wherein each of the pixels is associated with the infrared detector, or (ii) a second thermal image indicating the temperature distribution inside the air-conditioned space with a thermal camera that captures the air-conditioned space; “performing thermal emission estimation, by a processor included in the air conditioner, for estimating a human body thermal emission of a person in the air-conditioned space based on at least (i) the acquired thermal image including the person in the air-conditioned space and (ii) a wind speed of the wind emitted from the air conditioner with respect to a location of the person in the air-conditioned space;” performing thermal sensation estimation, by the processor included in the air conditioner, for estimating a thermal sensation of the person in the air-conditioned space based on the estimated human body thermal emission of the person in the air-conditioned space; and controlling, by a controller included in the air conditioner, air conditioning of the air-conditioned space by controlling at least one of a compressor, a fan and a louver of the air conditioner to control at least one of a wind temperature, the wind speed and the wind direction to produce hot or cold air emitted from the air conditioner based on the thermal sensation of the person in the air-conditioned space.

Claim 20
The reasons for allowance of Claim 20 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a sensor system installed on board an air conditioner that conducts air conditioning control of an air-conditioned space based on a thermal sensation of a person in the air-conditioned space, the sensor system comprising: at least one of an infrared detector or a thermal camera to “acquire a thermal image at a direction of wind emitted from the air conditioner”, (i) wherein the infrared detector is configured to detect a temperature within an air-conditioned space to acquire, as the thermal image, a first thermal image including pixels indicating a temperature distribution inside the air-conditioned space, wherein each of the pixels is associated with the infrared detector, or (ii) wherein the thermal camera is configured to capture the air-conditioned space to acquire, as the thermal image, a second thermal image indicating the temperature distribution inside the air-conditioned space; “a processor that estimates a human body thermal emission of the person in the air-conditioned space based on at least (i) the thermal image including the person in the air-conditioned space and (ii) a wind speed of the wind emitted from the air conditioner with respect to a location of the person in the air-conditioned space”; that estimates a thermal sensation of the person in the air-conditioned space based on the estimated human body thermal emission of the person in the air-conditioned space; and a controller that conducts air conditioning control of the air-conditioned space by controlling at least one of a compressor, a fan and a louver of the air conditioner to control at least one of a wind temperature, the wind speed and the wind direction to produce hot or cold air emitted from the air conditioner based on the thermal sensation of the person in the air-conditioned space.
As dependent claims 2-16 and 23-24 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 1-31 and corresponding description.
The prior art made of record include Van Treeck et al. (US Patent Publication No. 2014/0148706 A1); Honda (US Patent Publication No. 2016/0109148 A1); Iuchi et al. (US Patent Publication No. 2018/0073761 A1); Antonini et al. (US Patent Publication No. 2014/0334519 A1); Haraguchi (US Patent No. 6,021,956 A); Miwa (US Patent Publication No. 2016/0187022 A1); Rosen (US Patent Publication No. 2015/0028114 A1); Matsumoto (US Patent Publication No. 2012/0123732 A1); Kusukame (US Patent Publication No. 2015/0204556 A1); Baker (US Patent Publication No. 2009/0216482 A1); Miwa et al. (US Patent Publication No. 2016/0187022 A1); Uno (US Patent Publication No. 2016/0178440 A1); Matsumoto (US Patent Publication No. 2014/0138043 A1); Araki (US Patent No. 5,384,716 A); Hayama et al. (JP 06180139A); Takeda et al. (JP-2019085037 A); Shin et al. (KR 20110020065A); Gluszek et al. (US Patent No. 5,449,275 A); Vass et al. (US Patent Publication No. 2012/0232715 A1); Nikovski (US Patent Publication No. 2016/0320081 A1); Lee et al. (US Patent Publication No. 2005/0284158 A1); Park (KR 20090091527 A); Murakami, S., Kato, S. and Zeng, J., 2000. Combined simulation of airflow, radiation and moisture transport for heat release from a human body. Building and environment, 35(6), pp.489-500; De Dear, R.J., Arens, E., Hui, Z. and Oguro, M., 1997. Convective and radiative heat transfer coefficients for individual human body segments. International journal of biometeorology, 40(3), pp.141-156; McNeill, Marc B., Parsons, Ken C., 2008, The effects of solar radiation on human thermoregulatory system: Experimental investigation into thermal strain caused by solar radiation. Department of Human Sciences, Loughborough University, LE11 3TU; and Park (US Patent Publication No. 2014/0369805 A1).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday -Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M. CHOI/Patent Examiner, Art Unit 2117